Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 08/02/2021. Claims 1-24 are allowed.

Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 08/02/2021 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Terminal Disclaimer
3.	The terminal disclaimer filed on 08/02/2021 has been acknowledged and approved.

Reasons for Allowance
4.	The claimed invention in view of the instant specification discloses a method, a system and a program product for monitoring objects and their states by using acoustic signals. The detailed implementation indicates: (1) A method of detecting a state of monitored objects in a premises, comprising at a computer system having one or more processors and memory storing instructions for execution by the one or more processors, wherein the computer system is communicatively coupled to one or more sensor devices receiving and processing information of acoustic signals against a database of stored acoustic signatures characterizing predefined acoustic signal generated by electrically non-powered passive tags in response to physical 
Pertinent Art
5.	Yuen et al, US 20160084869, discloses implementing hybrid angular motion sensors, wherein the process comprises using two different types of angular sensors, and a hybrid angular rate system that is used to determine when to use the first angular rate sensor and when to use the second angular rate sensor to obtain angular rate measurements indicative of angular motion of the portable sensor device, wherein the hybrid rate sensor system  may determine one or more angular motion parameters describing angular motion of the portable sensor, the second angular rate sensor, or the first angular rate sensor and the second angular rate sensor based on the determination.
	
 6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
08/12/2021

/HUNG D LE/Primary Examiner, Art Unit 2161